456 F.2d 1064
Robb D. HITCHCOCK, Appellant,v.Melvin H. LAIRD, as Secretary of Defense, et al., Appellees.
No. 71-1971.
United States Court of Appeals,Fourth Circuit.
Feb. 4, 1972.

David Anthony Jones, Washington, D. C., for appellant.
N. Carlton Tilley, Jr., Asst. U. S. Atty., Greensboro, N. C., for appellees.
Before HAYNSWORTH, Chief Judge, SOBELOFF, Senior Circuit Judge, and FIELD, Circuit Judge.
PER CURIAM:


1
After administrative denial of his request to be disenrolled as a member of the R.O.T.C. as a conscientious objector and his subsequent induction on active duty,1 Hitchcock sought a writ of mandamus ordering the Army to grant his request for discharge as a conscientious objector.  The District Court denied the petition on September 9, 1971, and this appeal followed.


2
Hitchcock has been Absent Without Leave since May 27, 1971, and on June 1 he was posted as a deserter.  By taking this course of action, Hitchcock has indicated that he will comply with the decision of this court only if it is favorable.  We believe that a party who will comply only with favorable judicial decisions is not entitled to have his claim heard.  Johnson v. Laird, 9 Cir., 432 F.2d 77, 79.  Accordingly, the appeal is dismissed, with leave to the petitioner to move the court to reinstate his appeal if he will surrender himself to the custody of the military authorities at Fort Leonard Wood, Missouri within 30 days of the filing of this order.


3
Dismissed.



1
 His request for disenrollment was granted on other grounds, leading to his assignment to active duty in accordance with the terms of his contract